DETAILED ACTION
	This is the initial Office action for application 17/184,823 filed February 25, 2021.  Claims 1-9, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated interconnection having a way first side having a plurality of equal segments as recited in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first and second connection members”; however, there is insufficient antecedent basis for the second connection member in the claims.  Similarly, claim 3 recites the limitation “the second connection member” which also has insufficient antecedent basis in the claims.  For examination purposes, the limitation “a second end” as recited in claim 2 will be interpreted as “a second connection member” in order to provide proper antecedent basis for the limitations “the first and second connection members” as recited in claim 2 and “the second connection member” as recited in claim 3.
Claims 4 and 5 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 2.
Claim 6 recites the limitation “the second side”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the second side” will interpreted as “a second side”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauerfeind (US 2021/0030576).
Regarding claim 8, Bauerfeind discloses a knee bandage (knee joint bandage 200) made of flexible material, the knee bandage comprising a pad (pad 205) corresponding to a knee of a user and at least one fastening strip (stabilizing rods 101, 102) mounted on at least one side of the pad (205) (Fig. 2; ¶ 0060).
Regarding claim 9, Bauerfeind further discloses two constriction parts (edges 203, 204) at first and second of the knee bandage (200) respectively (Fig. 2; ¶ 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2021/0030576).
Regarding claim 1, Bauerfeind discloses a fastening strip (stabilizing rod 301) for a knee bandage (knee joint bandage 200) comprising a holding part (gripping piece 311) at a first end, an insertion part (gripping piece 313) at a second end, and a flexible tape section (base body 303) having a first end formed with the holding part (311) and a second end formed with the insertion part (313), wherein the flexible tape section (303) has two symmetric wavy sides, and wherein the insertion part is flat (Figs. 2-5; ¶ 0063, 0066, & 0068).
Although Bauerfeind fails to teach that the holding part is cross-shaped and the insertion part is shaped as a triangle, Applicant has cited that the only criticality for these configurations is for increasing holding capability and facilitating insertion into a knee bandage.  Since the configuration of the holding part and the insertion part of the fastening strip taught by Bauerfeind also serves these purposes, it appears that the particular shapes are a matter of obvious design choice to one having ordinary skill in the art.
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the fastening strip taught Bauerfeind such that the holding part is in a cross-shape and the insertion part is shaped as a triangle since Applicant has not disclosed that such shapes solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a holding part and an insertion part for a fastening strip.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Bauerfeind discloses that the flexible tape section (303) includes a first connection member formed with the holding part (311), a second end formed with the insertion part (313), and an elongated interconnection (third section 330) formed with the first and second connection members (Fig. 3).
Regarding claim 3, although Bauerfeind fails to teach that the first connection member has two symmetric wavy surfaces on two side respectively and the second connection member has two symmetric wavy surfaces on two side respectively, Bauerfeind teaches that a wave shape can influence flexibility (¶ 0068).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the fastening strip taught by Bauerfeind such that the first and second connection members each have two symmetric wavy surfaces on two side respectively for the purpose of influencing the flexibility of the first and second connection members.
Regarding claims 4 and 5, Bauerfeind discloses that the elongated interconnection (330) has a wavy first side having a plurality of equal segments (Fig. 5).
Regarding claim 6, Bauerfeind discloses that a second side is toothed having a plurality of half circular portions or a plurality of oval portions (tooth-like material elevations 332) (Figs. 5 & 6c; ¶ 0063-0064 & 0068-0071).
Regarding claim 7, Bauerfeind discloses that the fastening strip is made of flexible material (¶ 0063).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bauerfeind (US 2021/0186734), Ingimundarson et al. (US 10,758,393), Romo et al. (US 2020/0246171), Gunnsteinsson et al. (US 10,753,129), Reinhardt et al. (US 8,911,389), McCormick et al. (US 2005/0038367), Mann (US 5,514,081), and Waddell et al. (US 4,727,862).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/10/2022